 
Exhibit 10.40

BUILDING MATERIALS HOLDING CORPORATION
2006 ANNUAL INCENTIVE PROGRAM
 
BMHC Officers
 
This 2006 ANNUAL INCENTIVE PROGRAM (the "Incentive Program") was adopted by the
Compensation Committee (the "Committee") of Building Materials Holding
Corporation ("BMHC" or the "Company") on February 16, 2006.
 
WHEREAS, the Company obtained shareholder approval of the Building Materials
Holding Corporation 2004 Incentive and Performance Plan (the "Plan"), which
authorizes the Committee under Section 4.6 to grant annual incentive awards
("Annual Incentive Awards") based on the performance of BMHC;
 
WHEREAS, the Compensation Committee met on February 16, 2006 and adopted the
Incentive Program for certain employees of BMHC ("Participants") to increase the
value of the Company by aligning the interests of the Participants with those of
the stockholders of the Company through the granting of Annual Incentive Awards;
and
 
WHEREAS, Section 7 of the Plan authorizes the Compensation Committee to
administer the Incentive Program.
 
NOW, THEREFORE, the Company, through the action of the Compensation Committee on
February 16th, 2006, hereby adopts the following Incentive Program.
 
1.    Calculation of Annual Incentive Award
 
a.    The Annual Incentive Award is based on the Company's achievement of (i)
EBITDA and (ii) RONI targets during the Company’s 2006 fiscal year ("Fiscal Year
2006"). Each EBITDA amount and each RONI percentage corresponds to a percentage
multiplier ("Multiplier"). To calculate Participant's Annual Incentive Award,
the Multiplier for each actual EBITDA and RONI result for Fiscal Year 2006 is
multiplied by its weighting percentage (for Fiscal Year 2006, the weighting
percentage for EBITDA is 70% and for RONI is 30%), the results are added
together, and the resulting sum of the weighted Multipliers is expressed as a
percentage, which itself is multiplied by the Participant's Base Salary. The
Annual Incentive Award Summary provided to the Participant with this Incentive
Program sets forth the Multipliers applicable to each level of EBITDA and RONI
for the Participant. Notwithstanding the foregoing, no Annual Incentive Award
will be earned if EBITDA is less than $200 million and RONI is less than 19%.
The Annual Incentive Award is not capped and the graph showing each
Participant’s opportunity is intended to be continuous should the performance of
the Company exceed the levels shown on the graph. Calculation of the Annual
Incentive Award (and of EBITDA and RONI on which it is based) is performed by
BMHC's Controller and Human Resources offices, whose determination shall be
final and binding on Participant.
 
b.    The financial performance of any business acquired by the Company shall be
included in the calculation of EBITDA on an as-incurred basis. Gains or losses
on the sale of real estate by the Company shall be excluded from the calculation
of EBITDA and RONI. Other extraordinary or non-recurring gains or losses,
including, without limitation, impairments due to an accounting rule change or
other factor outside of management's control and not related to the ongoing
operations of the Company, shall not be included in the calculation of EBITDA
and RONI unless specifically provided by the Committee.
 

--------------------------------------------------------------------------------


2.    Payment of Annual Incentive Award
 
Notwithstanding any other provision of this Incentive Program or the Plan, the
Annual Incentive Award, or any portion thereof, is not and shall not be deemed
to be earned by or payable to Participant until the end of Fiscal Year 2006
(December 31, 2006). Such final determination and payment of the Annual
Incentive Award (if any) shall be made within sixty (60) days following the end
of Fiscal Year 2006. Payment shall be in the form of a cash lump sum unless
deferred in accordance with BMHC's deferred compensation plan for eligible
employees, under the terms and conditions established by the Committee.
Notwithstanding the foregoing, if Participant is the Company's Chief Executive
Officer or is, or likely will be, in the sole discretion of the Committee, a
"covered employee" within the meaning of Treasury Regulation Section
1.162-27(c)(2) with respect to Fiscal Year 2006, the Annual Incentive Award
shall not be paid unless and until the Committee has certified in writing both
that the actual EBITDA and RONI levels and the EBITDA and RONI targets, and any
other material term or condition of the Plan or this Incentive Program, were
satisfied.
 
3.    Terms
 
a.    Participant must be an active employee of the Company as of the end of
Fiscal Year 2006 (December 31, 2006) in order to receive an Annual Incentive
Award. Notwithstanding the foregoing, if, during Fiscal Year 2006, Participant
(i) dies or becomes disabled, (ii) retires at age 55 or older with at least ten
years of service, or (iii) is on an approved leave of absence, Participant (or
his or her designated beneficiary) shall be eligible to receive an Annual
Incentive Award that is prorated based on Participant’s number of days in active
service with the Company during Fiscal Year 2006. Such prorated Annual Incentive
Award, if any, shall be paid as provided in Section 2. For the avoidance of
doubt, Participant shall not be entitled to an Annual Incentive Award if, before
the end of Fiscal Year 2006, Participant is involuntarily terminated by the
Company for Cause or voluntarily terminates employment with the Company.
 
b.    If Participant violates any provision of a non-competition agreement or a
confidentiality agreement with the Company, Participant will not be eligible to
receive an Annual Incentive Award or any pro rata portion thereof.
 
c.    Notwithstanding any other provision of the Plan to the contrary, to the
extent an Annual Incentive Award is payable to Participant after Participant’s
termination of employment (other than due to Participant’s death), such payment
shall be subject to Participant’s execution of an effective release of claims
acceptable to the Company.
 
d.    Payments made pursuant to this Incentive Program are subject to all
required federal, state and local withholding taxes.
 
2

--------------------------------------------------------------------------------


e.    It is the intent of the parties that the provisions of this Incentive
Program conform to the requirements of Section 409A of the Internal Revenue Code
of 1986 (the "Code") and any final Treasury Regulations or other authoritative
guidance issued thereunder, if such Code section is applicable, and the
Incentive Program shall be so construed and interpreted. In the event that the
Company determines in good faith that any provision of this Incentive Program
does not comply with Section 409A of the Code, the Company may amend this
Incentive Program to the minimum extent necessary to cause the Incentive Program
to comply. In the event that the Company determines in good faith that payment
of an Annual Incentive Award pursuant to Section 2 hereof would violate Section
409A of the Code, then such award instead shall be paid on the date Participant
incurs a separation from service from the Company as defined in Section
409A(a)(2)(A)(i) of the Code (or six months after such date if Section
409A(a)(2)(B)(i) of the Code applies).
 
4.    Administration
 
The Incentive Program shall be administered by the Committee. Any determination
made by the Committee in interpreting or administering the Incentive Program
shall be final and binding upon Participant.
 
5.    No Alienation, Assignment or Encumbrance of Payments
 
A Participant’s interest hereunder may not be alienated, assigned or encumbered,
except by will, beneficiary designation, or the laws of descent and
distribution, or as otherwise approved by the Company in writing.
 
6.    No Employment Contract; No Effect on other Plans
 
This Incentive Program shall not be deemed to be a contract of employment
between the Company and Participant. Nothing contained herein shall give
Participant the right to be retained in the employ of the Company or shall
interfere with the right of the Company to discharge Participant at any time,
with or without reason, for any reason or for no reason. This Incentive Program
does not affect Participant’s right to participate in any other plan or program
sponsored by the Company, including, without limitation, any discretionary bonus
that Participant may be eligible to receive from time to time.
 
7.    Beneficiary
 
In the event an Annual Incentive Award is payable hereunder after a
Participant’s death, such award shall be paid to Participant’s designated
beneficiary, or, if none, to Participant's estate.
 
8.    Definitions
 
a.    "Base Salary" means a Participant’s base salary as in effect on the last
day of the first quarter of Fiscal Year 2006. For avoidance of doubt, Base
Salary does not include any actual or target incentive, bonus or commission
payments, premium payments, overtime payments, allowances, or other compensation
or remuneration of any kind.
 
3

--------------------------------------------------------------------------------


b.    "Cause" means (i) conviction of or a plea of nolo contendre to a felony
involving moral turpitude; (ii) misappropriating any significant amount of funds
or property of the Company; (iii) attempting to obtain any significant personal
profit from any transaction in which Participant has an interest which is
adverse to the interest of the Company, unless the Company has first obtained
consent from an officer of the Company; or (iv) a pattern of gross dereliction
of duty that has not been cured within 15 days after Participant's receipt of
written notice from the Company; provided, however, that if "Cause" otherwise is
defined in an employment agreement between Participant and the Company, it shall
have the meaning given in the employment agreement.
 
c.    "EBITDA" means earnings before interest, taxes, depreciation and
amortization as determined by the Company's Controller based on the Company's
audited financial statements.
 
d.    "RONI" means return on net investment as determined by the Company's
Controller based on the Company's audited financial statements.
 
9.    Governing Law
 
The Plan shall be governed by, and construed in accordance with, the laws of the
State of California without regard to its conflicts of law principles. All
actions and proceedings arising out of or relating to the Plan shall be heard
and determined exclusively in a California state or federal court sitting in the
Northern District of California or in the City and County of San Francisco,
California, as applicable, and the parties hereto hereby irrevocably submit to
the exclusive jurisdiction of such courts in any such action or proceeding and
irrevocably agree to the laying of venue in such courts and waive the defense of
an inconvenient forum to the maintenance of any such action or proceeding.
 
10.    Captions
 
The captions of this Incentive Program are for convenience and reference only
and in no way define, describe, extend or limit the scope or intent of this
Incentive Program or the intent of any provision hereof.
 
11.    Severability
 
Any provision of this Incentive Program which is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this paragraph, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Incentive
Program invalid, illegal, or unenforceable in any other jurisdiction.
 
4

--------------------------------------------------------------------------------

